Exhibit 10.2

 

NINTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AND SECURITY
AGREEMENT

 

 

This NINTH AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Agreement”), dated as of MARCH 27, 2009, is by and
among NOVA BIOFUELS SENECA, LLC, a Delaware limited liability company
(“Borrower”), NOVA HOLDING SENECA, LLC, a Delaware limited liability company
(“Pledgor”), each of the Lenders party hereto, WESTLB AG, NEW YORK BRANCH, as
administrative agent for the Lenders, WESTLB AG, NEW YORK BRANCH, as collateral
agent for the Senior Secured Parties, and STERLING BANK, a Texas banking
corporation, as accounts bank.

 

PREAMBLE

 

WHEREAS, the Parties have entered into that certain Credit Agreement dated as of
December 26, 2007 (as amended, the “Credit Agreement”);

 

WHEREAS, the Borrower, Pledgor and Collateral Agent have entered into certain
Pledge and Security Agreement, dated February 22, 2008 (the “Pledge Agreement”);

 

WHEREAS, the Parties wish to amend certain of the terms in the Credit Agreement,
as amended, and the Pledge Agreement; and

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 

Unless otherwise expressly set forth herein, capitalized terms used in this
Agreement shall have the meaning set forth in the Credit Agreement or the Pledge
Agreement, as applicable.

 


2.                                      AMENDMENTS TO THE CREDIT AGREEMENT


 


2.1                                 SCHEDULE 5.23 (SEPARATENESS PROVISIONS) AND
SCHEDULE 5.24 (OTHER REQUIRED LLC PROVISIONS) ATTACHED TO THE CREDIT AGREEMENT
ARE EACH HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY AS SET FORTH IN ANNEX A
ATTACHED TO THIS AGREEMENT (NEW TEXT IN BOLD AND UNDERLINED, AND DELETED TEXT IN
BOLD AND STRICKEN OUT).


 


2.2                                 EXHIBIT A (DEFINITIONS) ATTACHED TO THE
CREDIT AGREEMENT IS HEREBY AMENDED BY PERMANENTLY DELETING IN ITS ENTIRETY THE
DEFINITION OF “INDEPENDENT MANAGER” SET FORTH THEREIN.


 

--------------------------------------------------------------------------------



 


3.                                      AMENDMENTS TO THE PLEDGE AGREEMENT


 


3.1                                 THE LAST SENTENCE OF
SECTION 2.04(E) (OBLIGATIONS UNCONDITIONAL) OF THE PLEDGE AGREEMENT IS HEREBY
DELETED IN ITS ENTIRETY AND SHALL BE NULL AND VOID AND OF NO FURTHER FORCE AND
EFFECT.


 


3.2                                 SECTION 5.06 (FILING OF BANKRUPTCY
PROCEEDINGS) OF THE PLEDGE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND SHALL
BE NULL AND VOID AND OF NO FURTHER FORCE AND EFFECT.


 


4.                                      CONSENTS


 


4.1                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
PROVIDED FOR IN THE CREDIT AGREEMENT (SPECIFICALLY INCLUDING ITEM 27 OF THE
SEPARATENESS PROVISIONS), THE PLEDGE AGREEMENT (SPECIFICALLY INCLUDING
SECTION 5.10 THEREOF) OR ANY OTHER FINANCING DOCUMENT, EACH OF COLLATERAL AGENT,
ADMINISTRATIVE AGENT AND EACH LENDER HEREBY CONSENTS TO THE AMENDMENT AND
RESTATEMENT OF THE BORROWER LLC AGREEMENT IN THE FORM AS SET FORTH IN ANNEX B
ATTACHED TO THIS AGREEMENT (NEW TEXT IN BOLD AND UNDERLINED, AND DELETED TEXT IN
BOLD AND STRICKEN OUT).


 


4.2                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
PROVIDED FOR IN THE CREDIT AGREEMENT (SPECIFICALLY INCLUDING THE SEPARATENESS
PROVISIONS), EACH LENDER HEREBY AGREES THAT, IN THE EVENT OF ANY PROCEEDING
UNDER THE UNITED STATES BANKRUPTCY CODE WITH RESPECT TO BORROWER, ANY CONSENT BY
LENDERS (INCLUDING ANY LENDER ACTING IN ITS CAPACITY AS COLLATERAL AGENT OR
ADMINISTRATIVE AGENT, AS APPLICABLE) TO ANY ACTION BY BORROWER AND/OR ANY
AFFILIATED DEBTORS, OR TO ANY MOTION PROPOSED AND/OR RELIEF SOUGHT BY BORROWER
AND/OR ANY AFFILIATED DEBTORS, SHALL ALSO CONSTITUTE LENDER’S CONSENT TO ANY
APPLICABLE ACTIONS BY BORROWER FOR PURPOSES OF THE SEPARATENESS PROVISIONS AND
THE CORRESPONDING SECTION 17 OF THE BORROWER LLC AGREEMENT.


 


5.                                      MISCELLANEOUS


 


5.1                                 COUNTERPARTS


 

This Agreement may be executed in two or more original copies and each such copy
may be executed by each of the Parties in separate counterpart, each of which
copies when executed and delivered by the Parties shall constitute an original,
but all of which shall together constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format (“PDF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

2

--------------------------------------------------------------------------------


 


5.2                                 GOVERNING LAW


 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without reference to
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

 


5.3                                 LIMITED PURPOSE; EFFECT ON CREDIT AGREEMENT
AND PLEDGE AGREEMENT


 


5.3.1                        EXCEPT AS EXPRESSLY AMENDED OR WAIVED HEREBY OR
OTHERWISE PROVIDED HEREIN, (A) ALL OF THE TERMS AND CONDITIONS OF THE CREDIT
AGREEMENT, THE PLEDGE AGREEMENT AND ALL OTHER FINANCING DOCUMENTS REMAIN IN FULL
FORCE AND EFFECT, AND NONE OF SUCH TERMS AND CONDITIONS ARE, OR SHALL BE
CONSTRUED AS, OTHERWISE AMENDED OR MODIFIED, AND (B) NOTHING IN THIS AGREEMENT
SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY DEFAULT OR EVENT OF DEFAULT, OR
SHALL CONSTITUTE A WAIVER BY THE LENDERS OF ANY RIGHT, POWER OR REMEDY AVAILABLE
TO THE LENDERS OR THE OTHER SENIOR SECURED PARTIES UNDER THE FINANCING
DOCUMENTS, WHETHER ANY SUCH DEFAULTS, RIGHTS, POWERS OR REMEDIES PRESENTLY EXIST
OR ARISE IN THE FUTURE.


 


5.3.2                        THE CREDIT AGREEMENT SHALL, TOGETHER WITH THE
AMENDMENTS SET FORTH HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL
REFERENCES IN THE CREDIT AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND
AGREEMENTS SHALL HEREAFTER REFER TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 


5.3.3                        THE PLEDGE AGREEMENT SHALL, TOGETHER WITH THE
AMENDMENTS SET FORTH HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL
REFERENCES IN THE PLEDGE AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND
AGREEMENTS SHALL HEREAFTER REFER TO THE PLEDGE AGREEMENT, AS AMENDED HEREBY.


 


5.4                                 EFFECTIVENESS


 

This Agreement shall become effective, as of the date first written above, upon
the execution of this Agreement by each of the Parties hereto; provided that,
such effectiveness shall be subject to the condition subsequent that, no later
than 5:00PM, Eastern Daylight Savings Time, on March 30, 2009, Borrower shall
have retained and appointed a Chief Restructuring Officer (which such Chief
Restructuring Officer must be one of the individuals named on the list
previously provided by Administrative Agent to Borrower of acceptable candidates
for the office of Chief Restructuring Officer).

 


5.5                                 AUTHORITY, ETC.


 

The execution and delivery by the Borrower and the Pledgor of this Agreement and
the performance by the Borrower of all of its agreements and obligations under
the Credit Agreement and the performance by the Pledgor of all of its agreements
and obligations under the Pledge Agreement, each as amended hereby are within
each of their respective organizational

 

3

--------------------------------------------------------------------------------


 

authority and have been duly authorized by all necessary organizational action
on the part of, and have been duly and validly executed by, the Borrower and
Pledgor.  Except as otherwise addressed in this Agreement, and except as
otherwise set forth in that certain Fifth Limited Waiver of Defaults letter
dated March 26, 2009 executed by the Borrower and the Administrative Agent, the
Borrower and Pledgor each represents and warrants that, upon the effectiveness
of this Agreement, no Default or Event of Default has occurred and is continuing
as of the date hereof.

 

[The remainder of this page is intentionally blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Ninth Amendment
to Credit Agreement and First Amendment to Pledge Agreement as of the date first
above written.

 

 

NOVA BIOFUELS SENECA, LLC,

 

as Borrower

 

 

 

 

By:

/s/Kenneth T. Hern

 

 

Name: Kenneth T. Hern

 

 

Title: President

 

 

 

 

 

 

 

NOVA HOLDING SENECA, LLC,

 

as Pledgor

 

 

 

 

By:

/s/Kenneth T. Hern

 

 

Name: Kenneth T. Hern

 

 

Title: President

 

 

 

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

 

By:

/s/ E. Keith Min

 

 

Name:

E. Keith Min

 

 

Title:

Executive Director

 

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

By:

/s/ E. Keith Min

 

 

Name:

E. Keith Min

 

 

Title:

Executive Director

 

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

 

By:

/s/ E. Keith Min

 

 

Name:

E. Keith Min

 

 

Title:

Executive Director

 

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

 

By:

/s/ E. Keith Min

 

 

Name:

E. Keith Min

 

 

Title:

Executive Director

 

 

 

 

By:

/s/ Christopher Nunn

 

 

Name:

Christopher Nunn

 

 

Title:

Director

 

--------------------------------------------------------------------------------

 


ANNEX A

 

Amended and Restated Schedule 5.23 (Separateness Provisions) and Schedule 5.24
(Other Required LLC Provisions)

 

SEE ATTACHED

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 5.23
to Credit Agreement

 

Separateness Provisions

 

The Borrower LLC Agreement must include each of the following terms
(collectively, the “Separateness Provisions”):

 

Separateness.  So long as any Obligation (as defined in the Credit Agreement)
remains outstanding, the board unless the Lenders under the Credit Agreement
shall otherwise agree or consent, the Board shall cause the Company, and the
Company shall:

 


(1)           MAINTAIN FULL AND COMPLETE FINANCIAL RECORDS IN ACCORDANCE WITH
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND MAINTAIN ITS BOOKS, RECORDS AND
BANK ACCOUNTS AS OFFICIAL RECORDS SEPARATE FROM THOSE OF ANY OTHER PERSON;


 


(2)           MAINTAIN SEPARATE FINANCIAL STATEMENTS, SHOWING ITS ASSETS AND
LIABILITIES SEPARATE AND APART FROM THOSE OF ANY OTHER PERSON AND NOT HAVE ITS
ASSETS LISTED ON ANY FINANCIAL STATEMENT OF ANY OTHER PERSON; PROVIDED, HOWEVER,
THAT THE COMPANY’S ASSETS MAY BE INCLUDED IN A CONSOLIDATED FINANCIAL STATEMENT
OF ITS AFFILIATE PROVIDED THAT (A) APPROPRIATE NOTATION SHALL BE MADE ON SUCH
CONSOLIDATED FINANCIAL STATEMENTS TO INDICATE THE SEPARATENESS OF THE COMPANY
FROM SUCH AFFILIATE AND TO INDICATE THAT THE COMPANY’S ASSETS AND CREDIT ARE NOT
AVAILABLE TO SATISFY THE DEBTS AND OTHER OBLIGATIONS OF SUCH AFFILIATE OR ANY
OTHER PERSON AND (B) SUCH ASSETS SHALL ALSO BE LISTED ON THE COMPANY’S OWN
SEPARATE BALANCE SHEETS;


 


(3)           AT ALL TIMES HOLD ITSELF OUT TO THE PUBLIC AND ALL OTHER PERSONS
AS A LEGAL ENTITY SEPARATE FROM ITS MEMBERS AND FROM ANY OTHER PERSON (INCLUDING
ANY AFFILIATE);


 


(4)           CONDUCT ITS BUSINESS ONLY IN ITS OWN NAME AND STRICTLY COMPLY WITH
ALL ORGANIZATIONAL FORMALITIES TO MAINTAIN ITS SEPARATE EXISTENCE, INCLUDING
MAINTAINING ITS OWN RECORDS, BOOKS, RESOLUTIONS AND OTHER ENTITY DOCUMENTS;


 


(5)           NOT USE ANY TRADE NAMES, FICTITIOUS NAMES, ASSUMED NAMES OR “DOING
BUSINESS” NAMES THAT ARE SIMILAR TO ANY USED BY ANY AFFILIATE (OTHER THAN “NOVA
BIOFUELS SENECA”) AND NOT SHARE ANY COMMON LOGO WITH ANY AFFILIATE;


 


(6)           CORRECT ANY KNOWN MISUNDERSTANDING REGARDING ITS SEPARATE IDENTITY
AND NOT IDENTIFY ITSELF AS A DEPARTMENT OR DIVISION OF ANY OTHER PERSON;


 


(7)           NOT HOLD ITSELF OUT TO BE RESPONSIBLE FOR OR HAVE ITS CREDIT OR
ASSETS AVAILABLE TO SATISFY THE DEBTS OR OBLIGATIONS OF ANY OTHER PERSON;


 


(8)           FILE ITS OWN TAX RETURNS SEPARATE FROM THOSE OF ANY OTHER PERSON
(EXCEPT TO THE EXTENT THAT THE COMPANY IS TREATED AS A “DISREGARDED ENTITY” FOR
TAX PURPOSES

 

4

--------------------------------------------------------------------------------



 


AND IS NOT REQUIRED TO FILE TAX RETURNS UNDER APPLICABLE LAW) AND PAY ANY TAXES
REQUIRED TO BE PAID UNDER APPLICABLE LAW;


 


(9)           NOT COMMINGLE ITS ASSETS WITH ASSETS OF ANY OTHER PERSON
(INCLUDING NOT PARTICIPATING IN ANY CASH MANAGEMENT SYSTEM WITH ANY PERSON) AND
HOLD ITS OWN ASSETS IN ITS OWN NAME (EXCEPT TO THE EXTENT OTHERWISE PROVIDED IN
THE FINANCING DOCUMENTS);


 


(10)         MAINTAIN ITS ASSETS IN SUCH A MANNER THAT IT WILL NOT BE COSTLY OR
DIFFICULT TO SEGREGATE, ASCERTAIN OR IDENTIFY ITS INDIVIDUAL ASSETS FROM THOSE
OF ANY PERSON;


 


(11)         PAY ITS OWN LIABILITIES AND EXPENSES ONLY OUT OF ITS OWN FUNDS;


 


(12)         NOT SHARE WITH ANY OTHER PERSON ANY EXPENSES FOR PERSONNEL,
OVERHEAD OR OFFICE SPACE;


 


(13)         PAY THE SALARIES OF ITS OWN EMPLOYEES, IF ANY, ONLY FROM ITS OWN
FUNDS;


 


(14)         NOT ENTER INTO ANY TRANSACTION WITH ANY AFFILIATE OF THE COMPANY
EXCEPT ON COMMERCIALLY REASONABLE TERMS SIMILAR TO THOSE AVAILABLE TO
UNAFFILIATED PARTIES IN AN ARM’S-LENGTH TRANSACTION, OTHER THAN CAPITAL
CONTRIBUTIONS OR CAPITAL DISTRIBUTIONS PERMITTED UNDER THE TERMS AND CONDITIONS
OF THE CREDIT AGREEMENT;


 


(15)         USE SEPARATE STATIONERY, INVOICES AND CHECKS BEARING ITS OWN NAME;


 


(16)         EXCEPT FOR PERMITTED LIENS, NOT PLEDGE ITS ASSETS FOR THE BENEFIT
OF ANY OTHER PERSON;


 


(17)         NOT MAKE LOANS OR ADVANCES TO ANY PERSON OR BUY OR HOLD EVIDENCE OF
INDEBTEDNESS ISSUED BY ANY OTHER PERSON (OTHER THAN CASH OR INVESTMENT-GRADE
SECURITIES OR TO EMPLOYEES FOR BUSINESS EXPENSES INCURRED IN THE ORDINARY COURSE
OF BUSINESS);


 


(18)         NOT ASSUME OR GUARANTEE ANY OBLIGATION OF ANY PERSON; INCLUDING ANY
AFFILIATE OR BECOME OBLIGATED FOR THE DEBTS OF ANY OTHER PERSON;


 


(19)         BE SOLVENT AND MAINTAIN ADEQUATE CAPITAL AND A SUFFICIENT NUMBER OF
EMPLOYEES IN LIGHT OF ITS CONTEMPLATED BUSINESS PURPOSE, TRANSACTIONS AND
LIABILITIES;


 


(20)         NOT ACQUIRE ANY OBLIGATION OR SECURITIES OF ANY MEMBER OR ANY
AFFILIATE OF THE COMPANY;


 


(21)         NOT FORM, ACQUIRE OR HOLD ANY SUBSIDIARY (WHETHER CORPORATE,
PARTNERSHIP, LIMITED LIABILITY COMPANY OR OTHER) OR OWN ANY EQUITY INTEREST IN
ANY ENTITY;


 


(22)         NOT BECOME INVOLVED IN THE DAY-TO-DAY MANAGEMENT OF ANY OTHER
PERSON -

 

5

--------------------------------------------------------------------------------



 


(23)         HAVE A BOARD OF DIRECTORS SEPARATE FROM THAT OR THOSE OF ITS
MEMBERS AND ANY OTHER PERSON;


 


(24)         CAUSE ITS BOARD OF DIRECTORS TO MEET AT LEAST ANNUALLY OR ACT
PURSUANT TO WRITTEN CONSENT AND KEEP MINUTES OF SUCH MEETINGS AND ACTIONS AND
OBSERVE ALL OTHER DELAWARE LIMITED LIABILITY COMPANY FORMALITIES;


 


(25)         CAUSE ITS MEMBERS, OFFICERS, AGENTS AND OTHER REPRESENTATIVES TO
ACT AT ALL TIMES IN A MANNER CONSISTENT WITH AND IN FURTHERANCE OF THE FOREGOING
AND IN THE BEST INTERESTS OF ITSELF;


 


(26)         NOT INCUR ANY INDEBTEDNESS THAT IS NOT PERMITTED INDEBTEDNESS, AS
DEFINED IN THE CREDIT AGREEMENT; AND


 


(27)         TO THE EXTENT RESTRICTED BY THE FINANCING DOCUMENTS, NOT AMEND,
ALTER OR CHANGE THE TERMS OF ITS ORGANIC DOCUMENTS IN ANY MATERIAL RESPECT
UNLESS THE ADMINISTRATIVE AGENT CONSENTS.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 5.24
to Credit Agreement

 

Other Required LLC Provisions

 

The Borrower LLC Agreement must include each of the following terms
(collectively, and together with the provisions in Schedule 5.23, the “Required
LLC Provisions”):

 

Definitions

 

“Independent Manager” means a Person, who is not at the time of initial
appointment as the Independent Manager or at any time while serving as the
Independent Manager and has not been at any time during the five (5) years
preceding such initial appointment:

 


A.                                       (I) A DIRECT OR INDIRECT OWNER OF ANY
EQUITY INTEREST IN, MEMBER, OFFICER, EMPLOYEE, PARTNER, DIRECTOR, MANAGER (WITH
THE EXCEPTION OF SERVING AS THE INDEPENDENT MANAGER) OR CONTRACTOR, BANKRUPTCY
TRUSTEE, ATTORNEY OR COUNSEL OF THE COMPANY, ANY MEMBER OF THE COMPANY, OR ANY
AFFILIATE OF ANY OF THEM;


 


B.                                       (II) A CREDITOR, CUSTOMER, SUPPLIER, OR
OTHER PERSON (INCLUDING EACH PROJECT PARTY) WHO DERIVES ANY OF ITS PURCHASES OR
REVENUES FROM ITS ACTIVITIES WITH THE COMPANY, ANY MEMBER OF THE COMPANY OR ANY
AFFILIATE OF ANY OF THEM;


 


C.                                       (III) A PERSON CONTROLLING OR UNDER
COMMON CONTROL WITH THE COMPANY, ANY MEMBER OF THE COMPANY OR ANY AFFILIATE OF
ANY OF THEM OR ANY PERSON EXCLUDED FROM SERVING AS INDEPENDENT MANAGER UNDER
CLAUSE (I) OR (II) OF THIS DEFINITION;


 


D.                                       (IV) A MEMBER OF THE IMMEDIATE FAMILY
BY BLOOD OR MARRIAGE OF ANY PERSON EXCLUDED FROM BEING AN INDEPENDENT MANAGER
UNDER CLAUSE (I) OR (II) OF THIS DEFINITION; OR


 


E.                                       (V) A PERSON WHO RECEIVED, OR A MEMBER
OR EMPLOYEE OF A FIRM OR BUSINESS THAT RECEIVED, FEES OR OTHER INCOME FROM THE
COMPANY, ANY MEMBER OF THE COMPANY OR ANY AFFILIATE OF ANY OF THEM IN THE
AGGREGATE IN EXCESS OF FIVE PERCENT (5%) OF THE GROSS INCOME, FOR ANY APPLICABLE
YEAR, OF SUCH PERSON.


 

“Material Action” means (i) to file any insolvency or reorganization case or
proceeding, to institute proceedings to have the Company be adjudicated bankrupt
or insolvent, to institute proceedings under any applicable insolvency law, to
seek any relief under any law relating to relief from debts or the protection of
debtors, to consent to the filing or institution of bankruptcy or insolvency
proceedings against the Company, to file a petition seeking, or consent to,
reorganization, liquidation or relief with respect to the Company under any
applicable federal or state law relating to bankruptcy, reorganization or
insolvency, to seek or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian, or any similar

 

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
NOVA BIOFUELS SENECA, LLC

 

--------------------------------------------------------------------------------


 

official of or for the Company or a substantial part of its property, to make
any assignment for the benefit of creditors of the Company, to admit in writing
the Company’s inability to pay its debts generally as they become due, (ii) to
merge, consolidate or combine the Company or any subsidiary of any of them with
any other entity, to dissolve or wind-up the Company, to sell, transfer or
otherwise dispose of all or substantially all of the Company’s assets or to
approve any plan or agreement to engage in any of the foregoing actions, or
(iii) to amend, alter or change the Required LLC Provisions, or (iv) to take
action in furtherance of any of the foregoing.

 

Other Required Provisions

 


(A)           SO LONG AS ANY OBLIGATION IS OUTSTANDING, THE BOARD MUST INCLUDE
ONE INDEPENDENT MANAGER. TO THE FULLEST EXTENT PERMITTED BY LAW, THE INDEPENDENT
MANAGER SHALL CONSIDER ONLY THE INTERESTS OF THE COMPANY AND ITS CREDITORS IN
ACTING OR OTHERWISE VOTING ON ANY MATERIAL ACTION WITH RESPECT TO THE COMPANY.
NO REMOVAL OF THE INDEPENDENT MANAGER, AND NO APPOINTMENT OF A SUCCESSOR
INDEPENDENT MANAGER, SHALL BE EFFECTIVE UNTIL SUCH SUCCESSOR SHALL HAVE ACCEPTED
HIS, HER OR ITS APPOINTMENT AS INDEPENDENT MANAGER BY A WRITTEN INSTRUMENT. IN
THE EVENT OF A VACANCY IN THE POSITION OF INDEPENDENT MANAGER, THE MEMBER SHALL,
AS SOON AS PRACTICABLE, APPOINT A SUCCESSOR INDEPENDENT MANAGER.


 


(A)           (B) ALL INTERESTS IN THE COMPANY SHALL BE SECURITIES GOVERNED BY
ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE AND SHALL BE EVIDENCED BY CERTIFICATES.
THE CERTIFICATED INTERESTS SHALL BE IN REGISTERED FORM WITHIN THE MEANING OF
ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE.


 


(B)           (C) THE COMPANY SHALL NOT CONDUCT ANY BUSINESS OR ACTIVITIES OTHER
THAN BUSINESSES AND ACTIVITIES RELATING TO THE OWNERSHIP, DEVELOPMENT, TESTING,
FINANCING, CONSTRUCTION, OPERATION AND MAINTENANCE OF THE PROJECT AS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS), PROVIDED THAT, THE FOREGOING SHALL
NOT BE DEEMED TO PROHIBIT THE TAKING OF ANY MATERIAL ACTION (AS DEFINED HEREIN)
THAT IS APPROVED IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14 HEREOF.


 


(C)           (D) THE COMPANY SHALL NOT TAKE ANY MATERIAL ACTION (I) WITHOUT THE
UNANIMOUS WRITTEN APPROVAL OF A MAJORITY OF THE BOARD (INCLUDING THE INDEPENDENT
MANAGER) OR (II) AT ANY TIME WHEN IT HAS NO INDEPENDENT MANAGER..

 

2

--------------------------------------------------------------------------------


 

ANNEX A

 

Amended and Restated Borrower LLC Agreement

 

SEE ATTACHED

 

3

--------------------------------------------------------------------------------

 

 